Battle, J.
Had the covenant in the present case been, that the slave was “ sound and healthy,” the defect in the conformation of the little finger of each hand, would have been a breach of it within the principle laid down by this Court in Bell v. Jeffreys, 13 Ire, Rep. 356. In that case, myopia, *32or shortness of sight, was held by all the Judges not to be unhealthiness, but a majority of the Court decided that it was unsoundness, within the meaning of a warranty of soundness, when it existed to such a degree as to render the slave unfit to perform the common and ordinary business of the house or field. In the present covenant, the meaning of the term “sound” is restricted to the “ mind and health,” and imports that the slave was sound in mind and sound in health. No pretense is made that he was of unsound mind, and the only question is, was he of unsound health? And this, wo think, notwithstanding the learned and ingenious argument of the counsel for the plaintiff, is expressly decided against him by the whole Court in the case above referred to of Bell v. Jeffreys. “ The word ‘healthy’” says Judge PjoaRsojst, in delivering the opinion of the court, “in its ordinary acceptation, means free from disease or bodily ailment, or a state of the system peculiarly susceptible or liable to disease or bodily ailment.” From that he concluded that mere shortness of sight was not unhealthiness, and with that conclusion the Chief Justice,'RuiunN, agreed. Now, it seems to us, that the delect in the structure of the little fingers can be no more a want of soundness in health, in 'Vie ordinary acceptation of the term “health,” than was vryojna, or shortness of sight, as it was proved to exist in the case of Bell v. Jeffreys.
Per Curiam, Judgment affirmed.